DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kok (US 20120105137 A1).    
For claim 1, Kok discloses a voltage generator (Abstract, figures 2-5) comprising: a first charge pump (figure 4, charge pump stage 1) having a first voltage terminal (output terminal of stage 1), a ground terminal coupled to a reference potential node (figure 3, transistor 308 is grounded), and a first plurality of charge pump units (stage 1 has switch cells 1 and 2 in parallel) that are coupled in parallel to one another, each charge pump unit of the first plurality of charge pump units configured to receive a supply voltage ([0045], [0026] power supply V_DD), to receive a clock signal offset in phase from clock signals to the other charge pump units (figure 2, [0020], [0064], clk1 and clk2), and to generate a first output signal based on the received clock signal that is coupled to the first voltage terminal (figure 4, output of stage 1); and a second charge pump (figure 4, stage 2) having a second voltage terminal (output terminal of stage 2), an intermediate voltage terminal (figure 4, input terminal of stage 2) coupled to the first voltage terminal of the first charge pump to receive the first output signal from the first charge pump unit, and a second plurality of charge pump units (figure 4, switch cells 3 and 4 of stage 2) that are coupled in parallel to one another, each charge pump unit of the second plurality of charge pump units configured to receive a supply voltage ([0026] power supply V_DD), to receive a clock signal offset in phase from clock signals to the other charge pump units (figure 2, clk1 and clk2), and to generate a second output signal based on the received clock signal that is coupled to the second voltage terminal (output of stage 2), the second output signal being a voltage (figure 4, 3V_DD) that is greater in magnitude than the first output signal ([0054], figure 4, 2V_DD) from the first charge pump unit.
For claim 6. The voltage generator of claim 1, Kok discloses further comprising a third charge pump unit having a third voltage terminal, a second intermediate voltage terminal coupled to the second voltage terminal of the second charge pump to receive the second output signal from the second charge pump unit, and a third plurality of charge pump units that are coupled in parallel to one another, each charge pump unit of the third plurality of charge pump units configured to receive a supply voltage, to receive a clock signal offset in phase from clock signals to the other charge pump units, and to generate a third output signal based on the received clock signal that is coupled to the third voltage terminal, the third output signal being a voltage that is greater in magnitude than the second output signal from the second charge pump unit ([0054]: “a charge pump can have four cascading stages, comprising 3 pre-output stages and an output stage, wherein a received input voltage (e.g., V.sub.DD) can be converted to five times or at least approximately five times the input voltage (e.g., equal or approximately equal to 5V.sub.DD)”). 
For claim 8. The voltage generator of claim 1, Kok discloses wherein the second output signal is a positive voltage (figure 4, 3V_DD, figure 5).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kok (US 20120105137 A1) in view of Burlingame (US Pub 2014/0091773 A1).   
For claim 2. The voltage generator of claim 1, Kok fails to mention further comprising a control module configured to generate a plurality of control signals, individual charge pump units of the first charge pump and the second charge pump configured to receive individual control signals and to activate or deactivate based on the received individual control signal. 
Burlingame discloses a charge pump circuit, comprising a control module configured to generate a plurality of control signals, individual charge pump units of a first charge pump and a second charge pump configured to receive individual control signals and to activate or deactivate based on the received individual control signal ([0017]: The controller 110 may output a selection signal SEL to the charge pump array 112 that determines how many charge pumps in the array 112 may be engaged to deliver a current that, with the load, is the desired boosted voltage at the output node 118, [0019], [0027], and [0042]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Burlingame into the art of Kok as to improve dynamic controlling of charge pumps and output voltage levels.  
For claim 3, Kok in combination with Burlingame substantially teaches the limitation in claim 2, Burlingame discloses wherein the control module is configured to selectively de-activate charge pump units during operation to reduce output power of the voltage generator ([0017], [0019], [0027], and [0042]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Burlingame into the art of Kok as modified by Burlingame as to improve dynamic controlling of charge pumps and output target voltage levels.  
For claim 4, Kok in combination with Burlingame substantially teaches the limitation in claim 2, Burlingame discloses wherein the control module is configured to selectively activate charge pump units during operation to increase a speed of generating a targeted output voltage at the second voltage terminal ([0017], [0019], [0027], and [0042], figure 6 less time when fewer units are activated).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Burlingame into the art of Kok as modified by Burlingame as to improve dynamic controlling of charge pumps and output target voltage levels.  
For claim 5, Kok in combination with Burlingame substantially teaches the limitation in claim 2, Burlingame discloses wherein the control module is configured to selectively de-activate an increasing number of charge pump units as the second output signal approaches a targeted output voltage ([0017], [0019], [0027], and [0042]).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Burlingame into the art of Kok as modified by Burlingame as to improve dynamic controlling of charge pumps and output target voltage levels.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kok (US 20120105137 A1) in view of Neto (US Pub 2012/0300552 A1).   
For claim 7. The voltage generator of claim 1, Kok fails to mention wherein the first plurality of charge pump units includes at least three charge pump units and the second plurality of charge pump units includes at least three charge pump units.
This teaching is disclosed by Neto (figure 4, [0011], [0016]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Neto into the art of Kok as to increase sufficient output voltage with three parallel charge pump units in each stage.  

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kok (US 20120105137 A1) in view of Popplewell (US Pub 2013/0052968 A1).  
For claim 9. The voltage generator of claim 1, Kok fails to mention wherein the second output signal is a negative voltage.  
This teaching is disclosed by Popplewell ([0059], [0060], figures 1-5).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Popplewell into the art of Kok as to selectively generate negative voltages to switching circuit as an alternative embodiment. 
For claim 10 according to claim 1, Kok fails to mention a control circuit of a switch, the control circuit comprising the voltage generator of claim 1 coupled to a level shifter, the level shifter configured to receive the second output signal from the voltage generator and to output a voltage value to the switch.   
Popplewell discloses a RF front-end comprising a switch controlled by a control circuit of the switch, the control circuit comprising a voltage generator coupled to a level shifter, the level shifter configured to receive a second output signal from the voltage generator and to output a voltage value to the switch ([0059], [0060], figures 1-5, level shifter 220 to switch 150).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Popplewell into the art of Kok as to selectively apply voltages to switching circuit for RF switching management/application. 

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kok (US 20120105137 A1) in view of Madan (US Pub 2014/0011463 A1).  
For claim 11, Kok discloses (Abstract, figures 2-5) a voltage generator including a first charge pump (figure 4, charge pump stage 1) having a first voltage terminal (output terminal of stage 1), a ground terminal coupled to a reference potential node (figure 3, transistor 308 is grounded), and a first plurality of charge pump units that are coupled in parallel to one another (stage 1 has switch cells 1 and 2 in parallel), each charge pump unit of the first plurality of charge pump units configured to receive a supply voltage ([0045], [0026] power supply V_DD), to receive a clock signal offset in phase from clock signals to the other charge pump units (figure 2, [0020], [0064], clk1 and clk2), and to generate a first output signal based on the received clock signal that is coupled to the first voltage terminal (figure 4, output of stage 1); the voltage generator also including a second charge pump (figure 4, stage 2) having a second voltage terminal (output terminal of stage 2), an intermediate voltage terminal (figure 4, input terminal of stage 2) coupled to the first voltage terminal of the first charge pump to receive the first output signal from the first charge pump unit, and a second plurality of charge pump units (figure 4, switch cells 3 and 4 of stage 2) that are coupled in parallel to one another, each charge pump unit of the second plurality of charge pump units configured to receive a supply voltage ([0026] power supply V_DD), to receive a clock signal offset in phase from clock signals to the other charge pump units (figure 2, clk1 and clk2), and to generate a second output signal based on the received clock signal that is coupled to the second voltage terminal (figure 4, 3V_DD of second output signal), the second output signal being a voltage that is greater in magnitude than the first output signal ([0054], figure 4, 2V_DD) from the first charge pump unit. 
Kok fails to mention a radio-frequency (RF) module comprising: a packaging substrate configured to receive a plurality of components; and a voltage generator implemented on the packaging substrate.  
Madan discloses a radio-frequency (RF) module comprising: a packaging substrate configured to receive a plurality of components; and a voltage generator implemented on the packaging substrate (figures 2, 11A, 12A, [0086]).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Madan into the art of Kok as to apply voltages to switching circuit for RF switching management or extended application. 
For claim 16, Kok in combination with Madan substantially teaches the limitation in claim 11, Madan discloses wherein the RF module is a front-end module (figures 2, 11A, 12A, 13, [0086]).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Madan into the art of Kok as modified by Madan as to apply voltages to switching circuit for RF switching management or extended application. 

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kok (US 20120105137 A1) as modified by Madan (US Pub 2014/0011463 A1), further in view of Burlingame (US Pub 2014/0091773 A1).     
For claim 12, Kok in combination with Madan substantially teaches the limitation in claim 11, Madan discloses further comprising a control module implemented on the packaging substrate (figures 2, 11A, 12A, [0086]).   
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Madan into the art of Kok as modified by Madan as to apply voltages to switching circuit for RF switching management and for integration compactness. 
Kok in combination with Madan fails to mention the control module configured to generate a plurality of control signals, individual charge pump units of the first charge pump and the second charge pump configured to receive individual control signals and to activate or deactivate based on the received individual control signal.
Burlingame discloses a charge pump circuit comprising a control module, the control module configured to generate a plurality of control signals, individual charge pump units of the first charge pump and the second charge pump configured to receive individual control signals and to activate or deactivate based on the received individual control signal ([0017]: The controller 110 may output a selection signal SEL to the charge pump array 112 that determines how many charge pumps in the array 112 may be engaged to deliver a current that, with the load, is the desired boosted voltage at the output node 118, [0019], [0027], and [0042]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Burlingame into the art of Kok as modified by Madan as to improve dynamic controlling of charge pumps and output voltage levels.  
For claim 13, Kok in combination with Madan and Burlingame substantially teaches the limitation in claim 12, Burlingame discloses wherein the control module is configured to selectively de-activate charge pump units during operation to reduce output power of the voltage generator ([0017], [0019], [0027], and [0042]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Burlingame into the art of Kok as modified by Madan and Burlingame as to improve dynamic controlling of charge pumps and output voltage levels.  
For claim 14, Kok in combination with Madan and Burlingame substantially teaches the limitation in claim 12, Burlingame discloses wherein the control module is configured to selectively activate charge pump units during operation to increase a speed of generating a targeted output voltage at the second voltage terminal ([0017], [0019], [0027], and [0042], figure 6 less time when fewer units are activated). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Burlingame into the art of Kok as modified by Madan and Burlingame as to improve dynamic controlling of charge pumps and output voltage levels.  
For claim 15, Kok in combination with Madan and Burlingame substantially teaches the limitation in claim 12, Burlingame discloses wherein the control module is configured to selectively de-activate an increasing number of charge pump units as the second output signal approaches a targeted output voltage ([0017], [0019], [0027], and [0042]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Burlingame into the art of Kok as modified by Madan and Burlingame as to improve dynamic controlling of charge pumps and output voltage levels.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Madan (US Pub 2014/0011463 A1) in view of Kok (US 20120105137 A1).  
For claim 17, Madan discloses a wireless device comprising: a transceiver configured to generate a radio-frequency (RF) signal; a front-end module (FEM) in communication with the transceiver, the FEM including a packaging substrate configured to receive a plurality of components, the FEM further including a voltage generator implemented on the packaging substrate, and an antenna in communication with the FEM, the antenna configured to transmit an amplified RF signal ([0006]-[0014], [0033], [0086], [0093], figures 11A-14).  
Madan fails to mention the voltage generator including a first charge pump having a first voltage terminal, a ground terminal coupled to a reference potential node, and a first plurality of charge pump units that are coupled in parallel to one another, each charge pump unit of the first plurality of charge pump units configured to receive a supply voltage, to receive a clock signal offset in phase from clock signals to the other charge pump units, and to generate a first output signal based on the received clock signal that is coupled to the first voltage terminal; the voltage generator also including a second charge pump having a second voltage terminal, an intermediate voltage terminal coupled to the first voltage terminal of the first charge pump to receive the first output signal from the first charge pump unit, and a second plurality of charge pump units that are coupled in parallel to one another, each charge pump unit of the second plurality of charge pump units configured to receive a supply voltage, to receive a clock signal offset in phase from clock signals to the other charge pump units, and to generate a second output signal based on the received clock signal that is coupled to the second voltage terminal, the second output signal being a voltage that is greater in magnitude than the first output signal from the first charge pump unit; and an antenna in communication with the FEM, the antenna configured to transmit an amplified RF signal.  
Kok discloses (Abstract, figures 2-5) a voltage generator including a first charge pump (figure 4, charge pump stage 1) having a first voltage terminal (output terminal of stage 1), a ground terminal coupled to a reference potential node (figure 3, transistor 308 is grounded), and a first plurality of charge pump units (stage 1 has switch cells 1 and 2 in parallel) that are coupled in parallel to one another, each charge pump unit of the first plurality of charge pump units configured to receive a supply voltage ([0045], [0026] power supply V_DD), to receive a clock signal offset in phase from clock signals to the other charge pump units (figure 2, [0020], [0064], clk1 and clk2), and to generate a first output signal based on the received clock signal that is coupled to the first voltage terminal (figure 4, output of stage 1); the voltage generator also including a second charge pump (figure 4, stage 2) having a second voltage terminal (output terminal of stage 2), an intermediate voltage terminal (figure 4, input terminal of stage 2) coupled to the first voltage terminal of the first charge pump to receive the first output signal from the first charge pump unit, and a second plurality of charge pump units (figure 4, switch cells 3 and 4 of stage 2) that are coupled in parallel to one another, each charge pump unit of the second plurality of charge pump units configured to receive a supply voltage ([0026] power supply V_DD), to receive a clock signal offset in phase from clock signals to the other charge pump units (figure 2, clk1 and clk2), and to generate a second output signal based on the received clock signal that is coupled to the second voltage terminal (output of stage 2), the second output signal being a voltage (figure 4, 3V_DD) that is greater in magnitude than the first output signal ([0054], figure 4, 2V_DD) from the first charge pump unit.  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Kok into the art of Madan as to include the voltage generator for providing quick voltage control signals to the switching circuit.  

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Madan (US Pub 2014/0011463 A1) as modified by Kok (US 20120105137 A1), further in view of Popplewell (US Pub 2013/0052968 A1).     
For claim 18, Madan in combination with Kok substantially teaches the limitation in claim 17, Madan discloses further comprising a switch (figures 1, 13), but fails to mention a level shifter that is coupled to the voltage generator, the switch operated based on a voltage signal received from the level shifter.  
	This teaching is disclosed by Popplewell ([0059], [0060], figures 1, 2, level shifter 220 to switch 150). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Popplewell into the art of Madan as modified by Kok as to selectively apply different voltages to switching circuit for improving switching management. 
For claim 19, Madan in combination with Kok and Popplewell substantially teaches the limitation in claim 18, Popplewell discloses wherein the level shifter is configured to receive the second output signal from the voltage generator and to output the voltage signal to the switch to control the switch ([0059], [0060], figures 1, 2, level shifter 220 to switch 150). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Popplewell into the art of Madan as modified by Kok and Popplewell as to selectively apply different voltages to switching circuit for improving switching management. 


For claim 20, Madan in combination with Kok and Popplewell substantially teaches the limitation in claim 19, Popplewell discloses wherein the level shifter is configured to output a negative voltage to turn the switch off and to output a positive voltage to turn the switch on (Popplewell: [0059], [0060], figures 1, 2, level shifter 220 to switch 150).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Popplewell into the art of Madan as modified by Kok and Popplewell as to selectively apply different voltages to switching circuit for improving switching management. 

 Conclusion

	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-1105.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 




/Rui Meng Hu/
R.H./rh
September 24, 2022

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643